Title: To Benjamin Franklin from the Vicomte de Sarsfield, [2 November? 1779]
From: Sarsfield, Jacques-Hyacinthe, vicomte de
To: Franklin, Benjamin


ce Mardi [November 2, 1779?]
Le Vicomte de sarsfield Envoije scavoir des Nouvelles de Monsieur francklin; il le supplie de remettre au porteur de ce billet La Lettre qu’il a Eü La Bonté de Luy promettre.
 Addressed: a Monsieur / Monsieur francklin / chez Monsieur de / chaumont / A Passy
Endorsed: Sir W York’s Memoire
Notation in William Temple Franklin’s hand: Notes of no Consequence
